Title: William Beach Lawrence to James Madison, 21 June 1828
From: Lawrence, William Beach
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    London
                                
                                 June 21. 1828
                            
                        
                        
                        The duplicate of your letter of the 25th. of April, did not reach me till the 9th. ins. and the original has
                            not yet been received. On learning your wishes, I lost no time in endeavouring to obtain the information which you desire;
                            but as I did not know Mr. Ritchie’s address it was only through Mr. Key that I could commmunicate with him and the absence
                            of the latter gentleman from town has occasioned an additional delay. I trust, however, that as Mr. Key informed you, some
                            time since, that the only reservation made by Mr. Ritchie as to his accepting the appointment in the University of
                            Virginia, if offered, was his being called to the Mathematical chair in that of London, my letter of the 4th. of April
                            which announces the choice of another candidate in the Institution here, has removed all doubts as to Mr. Ritchie’s views.
                            Mr. Key states that the amount of salary was distinctly mentioned to Mr. Ritchie at the outset and he has been again
                            written to, in consequence of your last letter, but as eight or ten days must elapse before his answer is communicated to
                            me, I have not judged it proper, looking to the time of the meeting of the visitors, to defer addressing you till it
                            arrives. Whatever reply is received from Mr. Ritchie shall be immediately transmitted.
                        I have had the honour to receive your letter of the 15th of March, in which you authorize me to honour
                            Professor Duglison’s drafts on the Virginia University fund to the amount of one hundred pounds. Professor Barlow has sent
                            me bills for articles transmitted to the University, via Liverpool, through the agency of Mr.
                            Warwick, which amount including expenses to £191.2.6 and he states that the balance in his hands has been reduced to
                            £30.14.11 for the whole of which sum articles have been ordered. Mr. Barlow also observes that in the Package recently
                            sent was enclosed a gold chronometer, the private property of Mr. Bonnycastle the value of which was included in the
                            Insurance. With renewed assurances of sincere and profound respect I remain Dear Sir Your most faithful and obedient
                            servant
                        
                        
                            
                                
                            (Signed) W. B. Lawrence
                        
                    